PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 20-4303


UNITED STATES OF AMERICA,

                    Plaintiff – Appellee,

             v.

TRAVIS RYAN SKAGGS,

                    Defendant – Appellant.


Appeal from the United States District Court for the Western District of Virginia at Big
Stone Gap. James P. Jones, Senior District Judge. (2:19-cr-00006-JPJ-PMS-20)


Argued: December 8, 2021                                     Decided: January 18, 2022


Before HARRIS, RUSHING, and HEYTENS, Circuit Judges.


Affirmed by published opinion. Judge Harris wrote the opinion, in which Judge Rushing
and Judge Heytens joined.


ARGUED: Dana Roger Cormier, DANA R. CORMIER, PLC, Staunton, Virginia, for
Appellant. Jennifer R. Bockhorst, OFFICE OF THE UNITED STATES ATTORNEY,
Abingdon, Virginia, for Appellee. ON BRIEF: Daniel P. Bubar, Acting United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.
PAMELA HARRIS, Circuit Judge:

       Travis Ryan Skaggs appeals his 180-month sentence for a controlled-substance

offense. In imposing that sentence, the district court applied an enhancement based on a

prior conviction for a “serious drug felony,” defined by the First Step Act to include only

those offenses for which a defendant has “served a term of imprisonment of more than 12

months.” 21 U.S.C. § 802(57)(A). According to Skaggs, his 26-month sentence for the

prior offense at issue does not qualify under this provision because he served it

concurrently with five other sentences of equal length. We disagree and affirm the sentence

imposed by the district court.



                                            I.

                                            A.

       We begin with the statutory provisions that govern Skaggs’s sentence. Skaggs was

convicted of possessing and conspiring to possess methamphetamine with intent to

distribute. Under the Controlled Substances Act, his conviction normally would be

punishable by a term of imprisonment of ten years to life.                See 21 U.S.C.

§§ 841(b)(1)(A)(viii), 846. But Skaggs was sentenced under a provision that increases the

minimum sentence for such an offense to 15 years if a defendant has a prior and final

conviction for a “serious drug felony,” and again to 25 years if there are two such

predicates. See id. § 841(b)(1)(A)(viii).

       The term “serious drug felony” was introduced and defined by the First Step Act

of 2018, Pub. L. No. 115-391, § 401(a), 132 Stat. 5194, 5220. Its definition incorporates

                                            2
certain controlled-substance offenses, see 21 U.S.C. § 802(57) (incorporating offenses

“described in section 924(e)(2) of title 18”), 1 and then adds two requirements. The first is

the one at issue here: that the prior offense be one for which “the offender served a term

of imprisonment of more than 12 months[.]” Id. § 802(57)(A). That term of imprisonment

also must have ended within 15 years of the commencement of the new offense, see id.

§ 802(57)(B), a requirement uncontested in this case.

                                             B.

       In May 2019, Skaggs was indicted, along with 20 others, in a 39-count indictment.

Two counts related to Skaggs, charging him with possessing with intent to distribute

methamphetamine in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C) and a related

conspiracy offense under 21 U.S.C. §§ 841(b)(1)(A) and 846.

       Later that year, the government notified Skaggs, as required by statute, that it

intended to seek a sentencing enhancement under § 841(b)(1)(A). See id. § 851(a)(1)

(requiring government to provide notice through information of intent to seek

enhancement). It identified as a predicate one prior “serious drug felony”: a July 2015

Virginia conviction for distributing a schedule-III controlled substance, in violation of Va.

Code Ann. § 18.2-248. In light of that conviction, the government stated, Skaggs would




       1
         With respect to prior state drug convictions, 18 U.S.C. § 924(e)(2)(A)(ii) describes
offenses involving “manufacturing, distributing, or possessing with intent to manufacture
or distribute, a controlled substance” that have a “maximum term of imprisonment of ten
years or more.” It is undisputed that the prior conviction at issue here falls within this
description.

                                             3
face a mandatory minimum sentence of 15 years’ imprisonment if convicted of the

conspiracy offense charged in the indictment.

       After reaching a plea agreement with the government, Skaggs pleaded guilty to the

two counts against him. Under the parties’ agreement, Skaggs conceded the fact of his

2015 Virginia drug-distribution conviction but reserved the right to challenge whether it

qualified as a “serious drug felony” for purposes of § 841(b)(1)(A)’s sentencing

enhancement, both at sentencing and on appeal.

       Before the district court, Skaggs opposed the enhancement on one ground: that he

had not “served a term of imprisonment of more than 12 months,” see 21 U.S.C.

§ 802(57)(A), on his Virginia drug-distribution conviction. Skaggs did not dispute that the

state court sentenced him to 26 months’ imprisonment for his drug-distribution offense.

See J.A. 91 (state-court record showing sentence of ten years with 94 months suspended).

But, Skaggs pointed out, at the same time it sentenced him on that conviction, the state

court imposed five other 26-month sentences for five other offenses – none of which

separately qualified as a § 841(b)(1)(A) predicate – with all six sentences running

concurrently. See id. at 91–92 (identifying concurrent sentences). It followed, Skaggs

claimed, that he served just one “single term of imprisonment” for all six offenses. Id.

at 100. And that meant, Skaggs finished, that while the “nominal” sentence for his drug-

distribution offense was greater than 12 months, he had not actually served a sentence of

more than 12 months on that offense alone. Id. at 89, 99–100.

      The government disagreed, arguing that Skaggs misunderstood the nature of

concurrent sentences. The state court did not impose a single 26-month sentence to be

                                            4
divided among all six of Skaggs’s offenses, the government explained. Instead, it imposed

separate terms of imprisonment of 26 months “for each of the six offenses included in the

sentencing order,” to be served simultaneously. Id. at 96. Because Skaggs served a term

of more than 12 months on his drug-distribution conviction, the government concluded,

that offense qualified as a predicate “serious drug felony.”

       After hearing argument at sentencing, the district court adopted the government’s

view as presented in its brief. Because Skaggs’s 2015 Virginia drug-distribution conviction

was a “serious drug felony,” Skaggs’s mandatory minimum on his conspiracy charge

increased from ten to 15 years – or from 120 to 180 months – under §§ 841(b)(1)(A) and

846, and his Guidelines sentencing range increased as well, to between 180 and 188

months. The district court sentenced Skaggs to a term of 180 months’ imprisonment on

each count against him, to be served concurrently, followed by ten years’ supervised

release on each count, also to run concurrently.

       Skaggs timely appealed.



                                             II.

       Skaggs raises on appeal the same objection he advanced in the district court: that

his 2015 Virginia drug-distribution offense is not a predicate “serious drug felony” for

purposes of a sentencing enhancement under § 841(b)(1)(A) because he did not “serve[] a

term of imprisonment of more than 12 months” for that offense. 21 U.S.C. § 802(57)(A).

Skaggs concedes, as he must, that he was sentenced to 26 months’ imprisonment for his

drug-distribution conviction. But because he served that sentence while also serving five

                                             5
other concurrent sentences, Skaggs contends, no sentence of more than 12 months attached

specifically to his drug-distribution conviction. And while the precise nature of Skaggs’s

argument is difficult to pin down, he emphasizes on appeal the theory that his “single term

of imprisonment” of 26 months should be divided by the six offenses for which he was

simultaneously and concurrently sentenced, so that he would have served only 131.67 days

– well under the requisite 12 months – for his drug-distribution offense.

       We review Skaggs’s claim de novo, see, e.g., United States v. Valdovinos, 760 F.3d

322, 325 (4th Cir. 2014), 2 and like the district court, we disagree. Skaggs’s novel theory

cannot be reconciled with fundamental tenets of sentencing law, under which concurrent

sentences remain separate and distinct terms of imprisonment even though they are served

simultaneously. That is clear from the federal statute authorizing concurrent sentences,

described as “[m]ultiple terms of imprisonment imposed at the same time,” 18 U.S.C.

§ 3584(a) (emphasis added), and not the single, aggregate term of imprisonment

hypothesized by Skaggs. The common meaning of the term “concurrent sentence” –

“[t]wo or more sentences of jail time to be served simultaneously” – is to the same effect.

See Sentence, Black’s Law Dictionary (11th ed. 2019) (emphasis added). Skaggs was


       2
          The government argues that Skaggs did not preserve this “divisibility” theory
before the district court. But because it was addressed by the government and the district
court at sentencing and is adequately presented on appeal, the government also urges us to
excuse Skaggs’s purported waiver and review the question de novo. See, e.g., Manning v.
Caldwell, 930 F.3d 264, 271 (4th Cir. 2019) (discussing our “discretion to excuse a party’s
abandonment of an issue when the record provides an adequate basis” for consideration
and there is no prejudice to any party). Given the government’s express “waiver of the
waiver,” United States v. Metzger, 3 F.3d 756, 757 (4th Cir. 1993), we need not resolve
whether Skaggs fully preserved his claim or waived some part of his argument.

                                             6
sentenced, in other words, not to one undifferentiated 26-month prison term covering six

offenses, but to six separate 26-month terms – served simultaneously, to be sure, but each

served in its entirety.

       Judicial decisions reflect this common-sense understanding. One other court of

appeals has considered a claim similar to Skaggs’s – that two sentences of over 12 months

did not qualify as two separate “serious drug felon[ies]” because they were served

concurrently – and rejected it, holding that “concurrent sentences are separate and distinct

sentences” which “require[], by law, multiple terms.” United States v. Corona-Verduzco,

963 F.3d 720, 724 (8th Cir. 2020) (internal quotation marks omitted). Our case law, though

it has not addressed this question directly, is consistent: In determining whether multiple

prior convictions should be treated as one predicate or more for purposes of § 841(b)(1)’s

enhancements, we have considered only whether those prior convictions “arose from a

single act of criminality” and not whether the defendant served concurrent sentences for

them. See, e.g., United States v. Ford, 88 F.3d 1350, 1365 (4th Cir. 1996) (holding that

two drug-distribution convictions each qualified as separate predicates even though the

defendant served the sentences concurrently); see also United States v. Powell, 404 F.3d

678, 682–83 (2d Cir. 2005) (finding the fact that a defendant served concurrent sentences

“irrelevant” to this inquiry).

       Moreover, as the government explains, the concurrent sentence doctrine – which we

have adopted expressly and apply routinely, see, e.g., United States v. Charles, 932 F.3d

153, 159–61 (4th Cir. 2019) (explaining doctrine) – rests squarely on the premise that

concurrent sentences, though served simultaneously, remain separate and discrete. Under

                                             7
that doctrine, we may decline to review a sentencing claim “where the challenged sentence

runs concurrently with a valid sentence of an equal or greater duration,” so that even a

successful appeal would have no effect on a defendant’s actual prison term. Id. at 160.

But if concurrent sentences merged into a single and unified term of imprisonment, as

Skaggs would have it, then this doctrine would make no sense, because a reversal on one

concurrent prison term would affect the whole sentence – perhaps, as Skaggs suggests,

leading to a pro rata reduction for the percentage of the term allotted to the invalid

sentence. The concurrent sentence doctrine is sustainable, in other words, because and

only because concurrent terms of imprisonment remain independent of each other.

       To this consistent authority, Skaggs offers two main responses. 3 First, he relies on

a phrase from the Eighth Circuit’s Corona-Verduzco decision to argue that a defendant

serving concurrent sentences serves only “a portion of each sentence,” see 963 F.3d at 724

(internal quotation marks omitted), so that here, he would have served only one-sixth of

the 26-month sentence for his Virginia drug-distribution conviction. But Skaggs’s excerpt

omits crucial context: Corona-Verduzco in fact held that “concurrent sentences are

separate and distinct sentences,” and went on to explain that their concurrent nature


       3
         Skaggs also alludes several times to Virginia law, suggesting some uncertainty as
to how concurrent sentences like his would be calculated or treated under state law. To the
extent that state law might bear on the question here, see Johnson v. United States, 559
U.S. 133, 138 (2010) (explaining role of state law in applying federal sentencing
enhancements) – a question we need not decide – there appears to be no authority, and
Skaggs has offered none, indicating that Virginia’s approach to concurrent sentences
departs from the understanding outlined above, see, e.g., Smith v. Commonwealth,
706 S.E.2d 889, 891 (Va. 2011) (discussing “concurrent terms of five years’ imprisonment
for each offense” (emphasis added)).

                                             8
“merely means” that the defendant has “the privilege of serving each day a portion of each

sentence.” Id. (quoting Gerberding v. United States, 484 F.2d 1353, 1355 (8th Cir. 1973)).

Skaggs, in other words, served one day of each of his six concurrent prison terms on each

day of his sentence, so that at the end, he had fully served each of his six 26-month

sentences.

       Skaggs also argues that the text of § 802(57)(A), which requires that a defendant

have “served a term of imprisonment of more than 12 months,” means that our focus must

be on the sentence actually served by a defendant, as opposed to the sentence imposed by

the court. For instance, he explains, a defendant sentenced to 13 months’ imprisonment

who receives good-time credit and secures release after 11 months may have been

sentenced to a term of more than 12 months but has not served a qualifying sentence under

§ 802(57)(A). We need not resolve that question here, because Skaggs is not such a

defendant. There is nothing in the record to suggest that Skaggs served anything other than

the full 26 months of his sentence for drug distribution, and Skaggs has never argued –

before the district court or on appeal – that this 26-month sentence later was shortened to

12 months or less. So whether we look to the sentence imposed or the sentence “served,”

the result is the same: Skaggs “served a term of imprisonment of more than 12 months”

on his Virginia drug-distribution conviction, notwithstanding its concurrent nature, and

thus qualified for § 841(b)(1)(A)’s enhanced mandatory-minimum sentence of 180

months.




                                            9
                                     III.

For the reasons given above, the judgment of the district court is affirmed.

                                                                        AFFIRMED




                                     10